Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 8, the claim recites, “wherein the shell mapper is configured to use variable bit loading based on a plurality of carriers.”  This claim is ambiguous as it is not clear what this limitation is claiming.  This limitation is provided in one place verbatim in the specification without any additional description or detail as to how a shell mapper is configured to use variable bit loading based on a plurality of carriers.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4-7, 9-11, 13, 15, 19-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0037055 A1 to Ophir (herein Ophir).
Referring to claim 1,  Ophir discloses a multi-carrier transmitter apparatus comprising:      an outer encoder configured to perform error correction using an outer code on a received signal and generate an outer encoder signal (Figure 2, element 202);      a shell mapper configured to perform constellation shaping on a subset of bits from the outer encoder signal and generate one or more constellation shaping bits in a shell mapper signal (Figure 2, element 206); and      an inner encoder configured to perform inner error correction using an inner code on a second subset of bits from the outer encoder signal and generate an inner correction signal (Figure 2, element 204; see also paragraphs [0050-0052] for description of the cited elements).
Referring to claim 2, Ophir discloses wherein the outer code is a Reed-Solomon code or a BCH code (Figure 2, element 202 is an RS-encoder).
Referring to claim 4, Ophir discloses wherein the shell mapper is configured to operate on one or more carrier blocks and utilize a constant number of bits per carrier block (paragraphs [0051-0052] & Table 3).
Referring to claim 5
Referring to claim 6, Ophir discloses wherein carrier blocks at the shell mapper are aligned with DMT symbols (paragraph [0051], ITU-T Recommendation V.34 is incorporated by reference which utilizes aligning with DMT symbols).
Referring to claim 7, Ophir discloses wherein the shell mapper is configured to perform constellation shaping based on an absolute distance between constellation points and one or more constellation points from a look-up table ([0005] & Table 3).
Referring to claim 9, Ophir discloses further comprising a QAM modulator configured to generate one or more modulated symbols in an output signal based on the received outer encoder signal, the shell mapper signal and the inner correction signal ([0052] and Table 3 describes QAM modulation).
Referring to claim 10, Ophir discloses wherein the QAM modulator is configured to generate one or more QAM constellations arranged in shell grouping constellation points ([0052] and Table 3 describes QAM modulation with shaping).
Referring to claim 11, Ophir discloses wherein the one or more QAM constellations include one or more even constellations based on square QAM constellations having equal distances between neighboring constellation points ([0052] and Table 3 describes even QAM modulation with shaping).
Referring to claim 13, Ophir discloses wherein the QAM modulator utilizes a tone order to modulate and generate the output signal (paragraph [0051], ITU-T Recommendation V.34 is incorporated by reference which utilizes a tone order).
Referring to claim 15, Ophir discloses a multi-carrier receiver apparatus for decoding comprising: an inner decoder configured to decode a received signal using an inner code to generate an inner decoded signal; a demodulation stage configured to 
Referring to claim 19, Ophir discloses a method of coding a transmit signal for multiple carriers, the method comprising: applying an outer code to an input signal to generate an outer encoder signal, where the outer code is a hard code; applying an inner code to a subset of bits from the outer encoder signal to generate an inner correction signal; performing constellation shaping on a second subset of bits from the outer encoder signal by shell mapper circuitry to generate a shell mapper signal having one or more constellations per carrier of a plurality of carriers; and modulating the outer encoder signal, the inner correction signal and the shell mapper signal to generate an output signal for transmission (Figure 2; see also paragraphs [0050-0052] for description of the cited elements and rejection of claim 1 which is similarly rejected).
Referring to claim 20, Ophir discloses wherein the shaping is performed based on carrier blocks of the plurality of carriers using a constant or variable number of bits per carrier (paragraphs [0051-0052] & Table 3).
Referring to claim 21
Referring to claim 22, Ophir discloses wherein the shaping further includes referencing a look-up table based on a fixed number of bits of the second subset to select a shell of a plurality of shells (Table 3 & [0050-0052]).
Referring to claim 24, Ophir discloses wherein the second subset of bits includes a plurality of assignment of input bits to shell bits (Table 3 & [0050-0052]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ophir in view of US 2006/0236197 A1 to Lin et al (herein referred to as Lin).
Referring to claim 3, Ophir substantially discloses the invention of claim 1, but does not explicitly disclose wherein the inner code is LPDC.  Ophir does disclose TCM schemes for use as an inner code.  In an analogous art, Lin discloses combining TCM and LDPC coding for inner encoding ([0008] & [0011]).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide the LDPC coding of Lin within Ophir in order to raise the overall transmission efficacy of the communication system.
Allowable Subject Matter
Claims 12, 14, 19-21, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112